DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-20 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  In claim 1, Cheng (WO 2005/039036) discloses A rotary electric machine comprising: a machine stator; a machine rotor circumscribed by the machine stator and having a rotor shaft (abstract), a rotor stack (page 9 last para), and an annular end cap (298) collectively configured to rotate about an axis of rotation.
However, neither Cheng nor any additionally cited art of record teaches or fairly suggests, alone or in combination, inter alia, “wherein the end cap includes a plurality of lobes equal in number to a number of magnetic pole pairs of the machine rotor; and a position sensor assembly having a predetermined alignment with the machine rotor and a predetermined alignment with the machine stator, the sensor assembly including: a sensor rotor formed by the plurality of lobes; and a sensor stator having a printed circuit board with a major surface, and with electrically conductive sine and cosine traces formed on the major surface; wherein the sensor assembly is configured, in response to rotation of the machine rotor and a resulting rotation of the lobes with respect to the sine and cosine traces, to generate and output unmodulated sine and cosine signals to a controller, and wherein the predetermined alignment with the machine rotor and the predetermined alignment with the machine stator together align the unmodulated sine 
	 Claims 2-7 are allowable based on their virtue of depending on claim 1.
In claim 8, Cheng (WO 2005/039036) discloses the electric machine comprising: a machine stator; a machine rotor connected to a driven load, circumscribed by the machine stator, and having a rotor shaft (abstract), a rotor stack (page 9 last para), and an annular end cap (298) that are collectively configured to rotate about an axis of rotation.
However, neither Cheng nor any additionally cited art of record teaches or fairly suggests, alone or in combination, inter alia, ”an electric powertrain comprising: a controller; a battery pack; a traction power inverter module (TPIM) connected to the battery pack; a polyphase/alternating current rotary electric machine that is electrically connected to the TPIM, wherein the end cap includes a plurality of lobes that are equal in number to a number of magnetic pole pairs of the machine rotor; and an inductive position sensor assembly having a predetermined alignment with the machine rotor and a predetermined alignment with the machine stator, the sensor assembly including: a sensor rotor formed by the lobes; and a sensor stator having a printed circuit board with a major surface, and electrically conductive sine and cosine traces formed on the major surface, wherein the sensor stator is in communication with the controller; wherein the sensor assembly is configured, in response to rotation of the machine rotor and resulting rotation of the lobes with respect to the sine and cosine traces, to generate and output unmodulated sine and cosine signals, the predetermined alignment with the machine rotor and the predetermined alignment with the machine stator together align 
Claims 9-14 are allowable based on their virtue of depending on claim 8.
In claim 15, Cheng (WO 2005/039036) discloses A method for assembling an inductive position sensor assembly for a rotary electric machine having a machine rotor circumscribed by a machine stator, the machine rotor having a rotor shaft (abstract), a rotor stack (page 9 last para), and an annular end cap (298) that are collectively configured to rotate about an axis of rotation. 
However, neither Cheng nor any additionally cited art of record teaches or fairly suggests, alone or in combination, inter alia, ”the method comprising: providing a sensor stator having a printed circuit board (PCB) with electrically conductive sine and cosine traces formed on a major surface of the PCB; providing an annular end cap having a plurality of lobes equal in number to a number of magnetic pole pairs of the machine rotor; connecting the sensor stator to the machine stator with a predetermined stator-stator alignment; connecting the annular end cap to the machine rotor with a predetermined rotor-rotor alignment; and in response to rotation of the machine rotor and a resulting rotation of the lobes with respect to the sine and cosine traces, generating and outputting an unmodulated sine and cosine signals to a controller, wherein the predetermined stator-stator alignment and the predetermined rotor-rotor 
Claims 16-20 are allowable based on their virtue of depending on claim 15.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please see PTO-892 for details.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAISHADH N DESAI whose telephone number is (571)270-3038. The examiner can normally be reached 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quyen Leung can be reached on 571-272-8188. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 

NAISHADH N. DESAI
Primary Examiner
Art Unit 2834



/NAISHADH N DESAI/Primary Examiner, Art Unit 2834